Citation Nr: 1200399	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  08-39 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include as secondary to the Veteran's service-connected low back syndrome.

2.  Entitlement to service connection for pain, numbness, and tingling in the right leg, calf, and foot to include as secondary to the Veteran's service-connected low back syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to April 1979.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The case was subsequently transferred to the RO in Wilmington, Delaware.  

The Veteran originally filed a claim of entitlement to service connection for depression.  However, the medical evidence includes a diagnosis of adjustment disorder with mixed anxiety and depression.  Thus, the Board has characterized the issue to reflect a broad definition of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him).

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that an acquired psychiatric disorder and a right leg disorder are related to his service-connected low back disorder.  A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2011).  This includes any increase in severity of a nonservice-connected disease that is proximately due to or the result of a service-connected disability as set forth in 38 C.F.R. § 3.310(b).  See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  38 C.F.R. § 3.310 (pertaining to secondary service connection) was amended during the course of the appeal.  The December 2008 statement of the case provided the text of the amended version.

The Veteran's service treatment records are negative for psychiatric and/or right leg problems, however records do show that he injured his back on two occasions during military service, first in November 1977 and again in March 1978.  In April 1984, approximately five years after the Veteran's discharge from military service he submitted a claim for service connection for a low back disorder.  He was afforded a VA examination in June 1984.  At that time the Veteran complained of severe back pain which extended into his right leg.  Significantly, the Veteran reported that he felt that he could not properly use his right leg.  By rating decision dated in December 1984, the RO granted service connection low back syndrome, assigning a 10 percent disability rating effective April 5, 1984. 

Subsequently, the Veteran submitted a private treatment report from Dr. J.J.M. dated in December 1986.  This report shows complaints of right low back pain with pain down the right leg and relates this pain to the Veteran's November 1977 in-service-injury.  Dr. J.J.M. diagnosed nerve root compression into the right leg and sciatic neuralgia.  During subsequent VA examinations for his service-connected low back disorder dated in March 1987, January 1991, and November 1996 the Veteran again reported that the low back pain radiated down to his right leg.  

In November 2005 the Veteran suffered what has been called a "work-related injury."  However, it appears that there was no actual "injury" at that time.  Rather, an April 2006 private treatment report explains that the Veteran was working as a driver and while getting out of his van he hyperextended his right leg and immediately felt shooting pain from his right hip and low back.  He underwent electrodiagnostic study of the right lower extremity in April 2006 and was diagnosed with L5 radiculopathy on the right and sensory neuropathy.  In an April 2006 examination report Dr. E.M.L. opined that "[b]ased on the [Veteran's] history, physical examination, and electrodiagnostic study, it is my opinion with a reasonable degree of medical certainty, that the radiculopathy is directly and causally related to the accident of [November 2005]."  

In a May 2006 statement from Dr. T.A.B., a licensed psychologist, the doctor indicated that he first saw the Veteran in March 2006 due to complaints of anxiety and depression.  The Veteran had been out of work since December 2005 due to a back injury.  His main stressor was his fear of losing his ability to continue to work due to his back injury.  A strong secondary stressor was his significant fear of back surgery.  Dr. T.A.B. diagnosed the Veteran with an adjustment disorder with mixed anxiety and depression.  

With regard to the right leg disorder issue, while the Veteran was afforded a VA examination with regard to his low back in June 2006 and diagnosed with L5 lumbar radiculopathy and sensory neuropathy, the examiner failed to address whether the Veteran's current right leg disorder is related to his service-connected low back disorder or whether the service-connected low back disorder has aggravated the Veteran's current right leg disorder.  As such, a remand is necessary to obtain such an opinion.  38 C.F.R. § 3.159(c)(4).  

With regard to the psychiatric disorder issue, the Veteran has not yet been afforded a VA examination to determine whether the Veteran's current psychiatric disorder is related to his service-connected low back disorder or whether the service-connected low back disorder has aggravated the Veteran's current psychiatric disorder.  As such, a remand is necessary to obtain such an opinion.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of his right leg disorder and the relationship, if any, between this disorder and the Veteran's military service, to include his service-connected low back disorder.  The claims file must be made available to the examiner for review.  The examiner should particularly note the June 1984 VA examination report wherein the Veteran reported low back pain radiating to his right leg; the December 1986 report from Dr. J.J.M. where the Veteran complained of right low back pain with pain down the right leg, was diagnosed nerve root compression into the right leg and sciatic neuralgia, and Dr. J.J.M. related this pain to the Veteran's November 1977 in-service-injury; and the April 2006 report from Dr. E.M.L. whereby the doctor diagnosed L5 radiculopathy on the right and sensory neuropathy based on electrodiagnostic study and opined that this was related to a November 2005 work-related injury.   All indicated tests should be conducted.  The examiner should address the following questions:  

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's current right leg L5 radiculopathy on the right and sensory neuropathy is caused by or the result of his current service-connected low back disorder?  Or, is it related solely to a November 2005 work-related "injury."  

(b)  Is it at least as likely as not that either the Veteran's service-connected low back disorder has aggravated the Veteran's right leg disorder?  

The physician is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the physician should indicate, to the extent possible, the approximate level of severity of the hypertension (i.e., a baseline) before the onset of the aggravation. 

A complete rationale for any opinion expressed should be provided.  If an opinion cannot be made without resort to speculation the examiner should so state and also explain why such an opinion cannot be made.

2. Schedule the Veteran for VA psychiatric examination to determine the current nature and likely etiology of his current psychiatric disorder and the relationship, if any, between this disorder and the Veteran's military service, to include his service-connected low back disorder.  The claims file must be made available to the examiner for review.  The examiner should particularly note the May 2006 statement from Dr. T.A.B. wherein the doctor diagnosed the Veteran with an adjustment disorder with mixed anxiety and depression and noted the Veteran's stressors of fear of losing his ability to continue to work due to his back injury and fear of back surgery.  All indicated tests should be conducted.  The examiner should address the following questions:  

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's current acquired psychiatric disorder is caused by or the result of his current service-connected low back disorder?  Or, is it related solely to a November 2005 work-related "injury."  

(b)  Is it at least as likely as not that either the Veteran's service-connected low back disorder has aggravated the Veteran's psychiatric disorder?  

The physician is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the physician should indicate, to the extent possible, the approximate level of severity of the hypertension (i.e., a baseline) before the onset of the aggravation. 

A complete rationale for any opinion expressed should be provided.  If an opinion cannot be made without resort to speculation the examiner should so state and also explain why such an opinion cannot be made.   

3. The AMC/RO should then review the record and ensure that all the above actions are completed.  When the AMC/RO is satisfied that the record is complete and the examination is adequate, the claims should be readjudicated.  If any benefit sought on appeal remains denied, the AMC/RO must furnish the Veteran and his representative a Supplemental Statement of the Case (SSOC) and allow the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

